DETAILED ACTION
	Response to Amendment
 The amendment filed on 10/30/2019 has been entered and considered by Examiner. Claims 1-7 are presented for examination. 
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown (US Pub. 20180332153 A1).
	For claim 1, Brown discloses (Figs. 1-5) a handle for holding a mobile device with at least one finger, comprising 
	a first element (124/466) attachable to a back (118) of the mobile device [0011-13, 0015]; and 
	a second element (104/504) pivotally connected to the first element for pivoting around a pivot axis extending in an axial direction [0011-13, 0015], 
	wherein said second element includes at least two branches spaced from one another in a direction which is parallel to the axial direction and each having a finger receiving opening, 

wherein each of the branches of the second elements having a first portion located closer to the pivot axis and a second portion located farther from the pivot axis and formed so that when a finger of a user is introduced into said finger receiving opening of any of said branches it is surrounded by said first portion of said branch which is closer to the pivot axis and by said second portion of said branch which is located farther from said pivot axis correspondingly from two sides (Figs. 2-5) [0011-13, 0015].

	For claim 3, Brown discloses (Figs. 1-5) means for pivotally connecting the second element to the first element so that the second element can be pivoted relative to the first element between a plurality of relative positions and retained immovably in each of the positions allowing the handle for holding a mobile device to keep the mobile device placed on a horizontal surface at an angle relative to a surface [0011-13, 0015].

	For claim 5, Brown discloses (Figs. 1-5) wherein said second element is provided with at least one hole configured for receiving an element selected from the group consisting of a suspending element and a decorative element (Figs. 2-5) [0011-13, 0015].

	For claim 6, Brown discloses (Figs. 1-5) wherein said second element is provided with two such holes which are spaced from each other in a direction which is parallel to an axial selected from the group consisting of a suspending element and a decorative element (Figs. 2-5) [0011-13, 0015].

	For claim 7, Brown discloses (Figs. 1-5)  wherein each of said first portions of each of said branches is formed so that when a finger of a user is introduced in said finger receiving opening of each of said branches it is located at a distance from pivot axis (Figs. 2-5) [0011-13, 0015].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Pub. 20180332153 A1) in view of Groom et al.  (US Pub. 20160183393 A1).
	For claim 2, Brown discloses all limitations this claim depends on.
	But Brown doesn’t explicitly teach the following limitation taught by Groom.
	Groom discloses means for attaching the first element to a back of the mobile device and selected from the group consisting of adhesive means, screws, and bolts [0076].
	Since, all are analogous arts addressing a support mechanism use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Pub. 20180332153 A1) in view of Lach et al.  (US Pub. 20160192752 A1).

	For claim 4, Brown discloses all limitations this claim depends on.
	But Brown doesn’t explicitly teach the following limitation taught by Lach
	Lach discloses (Fig. 16-28) wherein said means for pivotally connecting the second element to the first element has a main portion formed as a pin inserted in one of the elements and a bent end portion inserted in the other of the elements. [0054-55].
Since, all are analogous arts addressing a support mechanism use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Brown and Lach to enable the connection point of the device can be properly secure, thus, improving reliability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20170135234 A1; US 8622447 B1; 20170324852 A1;
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. If attempts to reach the -7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642